NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

ALICIA PAGE,                                           No.18-11481 (SDW)(CLW)

                                 Plaintiff,

                  v.                                    ORDER

ALLIANT CREDIT UNION, and DOES 1-
100,
                                                        July 15, 2019
                                 Defendants.

WIGENTON, District Judge.

       Before this Court is the Report and Recommendation (“R&R”) entered on June 17, 2019

by Magistrate Judge Cathy L. Waldor (“Judge Waldor”), recommending that Defendant Alliant

Credit Union’s (“Defendant”) Motion to Dismiss be granted for lack of federal question

jurisdiction, that Plaintiff be given leave to amend, and that the case be transferred to the Northern

District of Illinois. (D.E. 30.) Defendants filed an objection to the R&R on July 1, 2019 (D.E.

31). This Court has reviewed the reasons set forth by Judge Waldor in the R&R and the other

documents in this matter. Based on the foregoing, and for good cause shown, it is hereby

       ORDERED that the R&R of Judge Waldor (Dkt. No. 30) is ADOPTED in part as the

conclusions of law of this Court. Specifically, this Court adopts Judge Waldor’s recommendation

that this matter be dismissed for lack of subject matter jurisdiction, and declines to adopt her

recommendations that Plaintiff be given leave to amend or that this matter be transferred to the

Northern District of Illinois.

       SO ORDERED.

                                                      ___/s/ Susan D. Wigenton_____
                                                      SUSAN D. WIGENTON, U.S.D.J.
Orig: Clerk
cc:   Parties
      Cathy L. Waldor, U.S.M.J.
